DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Long et al. (US Pub. 20190197842) discloses an ultrasonic phased array comprising: a plurality of transducers with known relative positions and orientations; at least one complex activation coefficient representing a magnitude and phase of a driving signal to at least one of the plurality of transducers; a point of interest; a processor for: 1) computing a transducer complex field from at least one of the plurality of transducers at the point of interest; 2) multiplying the transducer complex field by an activation coefficient to return a field estimate at the point of interest; and 3) incorporating the field estimate into a weighted average.  
However, Long fails to teach the combination of an ultrasonic phased array comprising: a plurality of transducers with known relative positions and orientations; at least one complex activation coefficient representing a magnitude and phase of a driving signal to at least one of the plurality of transducers; a point of interest; a processor for: 1) computing a transducer complex field from at least one of the plurality of transducers at the point of interest; 2) multiplying the transducer complex field by an activation coefficient to return a field estimate at the point of interest; 3) incorporating the field estimate into a weighted average; and 4) moving the point of interest at a distance composed of a fixed minimum length and a random length; wherein if the weighted average exceeds a pressure goal, the at least one complex activation coefficient has at least one of its real and imaginary components changed.  The distinct features, as disclosed in independent claim 1, render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL KIM/Primary Examiner, Art Unit 2654